Citation Nr: 0216724	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  02-03 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
post-operative recurrent dislocation of the right shoulder, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased disability evaluation for 
post-operative recurrent dislocation of the left shoulder, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1969..

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating action that 
denied the veteran's claims for increase.  The veteran was 
sent notice of this decision in December 2000.  A notice of 
disagreement was received in June 2001.  The RO issued a 
statement of the case was issued in March 2002 and a 
substantive appeal was received from the veteran later that 
same month.  

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished.  

2.  The veteran's right (major) shoulder disability, which 
includes degenerative changes, is manifested by objective 
evidence of some limitation of internal and external rotation 
and subjective complaints of weakness, fatigability, and 
occasional dull pain; motion of the right arm is not limited 
to at least shoulder level, nor is there evidence of 
ankylosis, malunion of the humerus or nonunion or dislocation 
of the clavicle or scapula. 

3.  The veteran's left (minor) shoulder disability, which 
includes degenerative changes, is manifested by some 
limitation of flexion and internal and external rotation, and 
subjective complaints of weakness, fatigability, and 
occasional dull pain; motion of the left arm is not limited 
to at least shoulder level, nor is there evidence of 
ankylosis, malunion of the humerus or nonunion or dislocation 
of the clavicle or scapula. 



CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for 
post-operative recurrent dislocation of the right shoulder 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 
4.41, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5200, 5201, 
5202, and 5203 (2002).

2.  The criteria for a rating higher than 10 percent for 
post-operative recurrent dislocation of the left shoulder 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 
4.41, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5200, 5201, 
5202, and 5203 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2002).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The Act and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2002); 38 
C.F.R. § 3.102 (2002).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2002);  38 C.F.R. § 3.159(b) (2002).  In 
addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2002).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal at this time, as all notification and 
development action needed to render a fair decision on the 
claim on appeal has been accomplished.

Through the December 2000 rating decision and March 2002 
statement of the case (the latter of which included citation 
to laws and regulations promulgated pursuant to the VCAA), 
the veteran and his representative have been notified of the 
law and regulations governing entitlement to the benefit he 
seeks, the evidence that would substantiate his each of 
claims, and the evidence that has been considered in 
connection with his appeal.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claims, and provided ample 
opportunity to submit information and evidence.  Moreover, 
because, as explained below, there is no indication 
whatsoever that there is any existing, potentially relevant 
evidence to obtain, the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the VA, is not here at issue.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claims.  The RO has arranged 
for the veteran to undergo a VA examinations in connection 
with the claim and requested VA outpatient treatment records 
from the VA medical facility identified by the veteran's 
representative.  The Board notes that neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate that there exists, any existing pertinent 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claims 
at this juncture, without first accomplishing any additional 
notification and/or development action .  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

I.  Background

Service medical records reveal that the veteran is right-hand 
dominant.  In a May 1970 rating action, service connection 
was granted and separate 20 percent ratings assigned for the 
residuals of post-operative recurrent dislocations of the 
both shoulders, effective from August 23, 1969.  In an April 
1972 rating action, those ratings were reduced to the current 
level of 10 percent each, effective from July 1, 1972.  

In May 2000, the veteran's representative submitted a claim 
for increase and referred to outpatient treatment records 
from the East Orange VA Medical Center (VAMC).  

The veteran was afforded a VA examination in June 2000; the 
report of that examination includes a report of his in-
service history of recurrent shoulder dislocations and 
subsequent surgery.  The veteran then stated that he lacks 
mobility in the shoulders, feels weakness, lack of endurance 
and easy fatigability.  He reported feeling a dull pain in 
the shoulders approximately once a month, but that he does 
not take any medication for discomfort.  The examiner also 
noted that the veteran full-time employee of the U.S. Postal 
Service.

On physical examination, range of motion of the shoulders 
included forward flexion to 180 degrees on the right, and to 
150 degrees on the left.  On both sides, abduction was to 180 
degrees, internal rotation was to 45 degrees, and external 
rotation was to 45 degrees.  There was a 5-inch deltopectoral 
incision noted on each shoulder.  The scars were not swollen 
or tender, and a Tinel's sign was not noted.  X-ray studies 
revealed mild degenerative changes in the shoulder joints 
with two screws in both humeral heads.  The examiner 
diagnosed right shoulder post recurrent dislocation surgery 
and left shoulder post dislocation surgery with adhesions.  

A response to the RO's October 2000 request for outpatient 
treatment records from the VAMC identified by the veteran's 
representative yielded a report of the June 2000 VA 
examination; however, all other departments of the VAMC 
(e.g., Admission/Discharge, Surgeries, Past Clinic Visits, 
Procedures, etc.) reported "[n]o data available."  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Additionally, when evaluating musculoskeletal disabilities, 
VA may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995). 

Each of the veteran's service-connected shoulder disabilities 
is evaluated as 10 percent disabling under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5203.  Under that code, a 
20 percent rating requires nonunion of the clavicle or 
scapula with loose movement or dislocation.  The maximum 
schedular rating available under this diagnostic code is 20 
percent.  In evaluating the veteran's disability, the Board 
will consider not only the criteria of that diagnostic code, 
but also the criteria of other potentially applicable 
diagnostic codes.

Under the laws administered by VA, disabilities of the 
shoulder and arm are rated under Diagnostic Codes 5200 
through 5203.  A distinction is made between major (dominant) 
and minor musculoskeletal groups for rating purposes.  In the 
instant case, the veteran's right shoulder is considered the 
major upper extremity.

Under Diagnostic Code 5200, favorable ankylosis of the 
scapulohumeral joint of the minor arm with abduction to 60 
degrees, reaching the mouth and head, is rated 20 percent 
disabling for the minor arm; similar findings in the major 
arm would be rated 30 percent disabling.  Intermediate 
ankylosis, between favorable and unfavorable, warrants a 30 
percent evaluation for the minor arm and a 40 percent 
evaluation for the major arm.  Unfavorable ankylosis with 
abduction limited to 25 degrees is assigned a 40 percent 
evaluation for the minor arm and a 50 percent evaluation for 
the major.  Ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).

Under Diagnostic Code 5201, a 20 percent rating is warranted 
for limitation of motion of the major or minor arm when 
motion is possible to the shoulder level, or when motion of a 
minor upper extremity is limited to midway between the side 
and shoulder level.  A 30 percent rating requires motion of a 
minor upper extremity limited to 25 degrees from the side 
and/or motion of a major upper extremity limited to midway 
between the side and shoulder level.  

Impairment of the humerus is rated under Diagnostic Code 
5202.  For the major upper extremity, a 20 percent rating is 
assigned for malunion of the humerus with moderate deformity 
or recurrent dislocation of the humerus at the scapulohumeral 
joint with infrequent episodes and guarding of movement only 
at the shoulder.  A 30 percent rating is assigned for marked 
deformity due to malunion of the humerus on the major side or 
for recurrent dislocation of the humerus at the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements on the major side.  A 50 percent rating 
also is assigned for fibrous union on the major side; a 60 
percent rating is assigned for nonunion (false flail joint).  
An 80 percent rating is assigned for loss of the head of the 
humerus (flail shoulder). 

For the minor upper extremity, Diagnostic Code 5202 provides, 
a 20 percent rating is warranted for malunion of the humerus 
of the minor upper extremity with moderate or marked 
deformity, or for frequent and/or infrequent episodes of 
recurrent dislocation of the scapulohumeral joint of the 
minor upper extremity with guarding of movement only at the 
shoulder level or of all arm movements.  A 40 percent rating 
is warranted for fibrous union of the humerus of a minor 
upper extremity.  A 50 percent rating requires nonunion of 
the humerus (a false, flail joint) of a minor upper 
extremity.  A 70 percent rating is assigned when there is 
loss of head of the humerus (flail shoulder) of a minor upper 
extremity.  

The medical evidence of record includes the veteran's 
complaint of lack of mobility and endurance in the shoulders, 
as well as weakness and easy fatigability.  The veteran also 
complained of pain, but reported only experiencing a dull 
pain once a month; he did not take any medications for 
discomfort.  Range of motion studies revealed some limitation 
in forward flexion in the left arm and limitation of internal 
and external rotation in both arms; the remaining motions 
were normal.  

Based on a review of the record, the Board finds that a 
preponderance of the evidence is against each claim for 
increase.  

Although each shoulder is currently evaluated under 
Diagnostic Code 5203, there simply is no evidence of 
dislocation or nonunion of the scapula on either the major or 
minor extremity; hence, an increased rating under that 
diagnostic code is not warranted.  Similarly, the Board finds 
that, in the absence of medical evidence of (or of disability 
comparable to) ankylosis, Diagnostic Code 5200 provides no 
basis for a higher evaluation in this case.  

To warrant at least the next higher, 20 rating under 
Diagnostic Code 5201, the medical evidence would have to show 
that the motion is limited to at least the shoulder level for 
either extremity; motion limited to midway between the side 
and shoulder level on the major (right) side also warrants a 
20 percent rating under that diagnostic code.  However, there 
simply is no medical evidence to suggest that the veteran 
experiences limitation of motion either shoulder to such an 
extent as to warrant at least the next higher disability 
evaluation under Diagnostic Code 5201.  On examination, the 
veteran has had full flexion and abduction in the right, 
majority upper extremity.  While the veteran has some 
limitation of flexion in the minor extremity, he still has 
motion above shoulder level.  None of the five VA examination 
reports, as noted hereinabove, indicated that range of motion 
of the left arm was limited to 25 degrees from the side.  The 
Board is aware that the veteran has limited rotation in both 
arms; however, that limitation of rotation is not a factor in 
the rating criteria under Diagnostic Code 5201.  

Furthermore, the medical evidence does not show marked or 
moderate deformity of either humerus nor is there any 
evidence of frequent and/or infrequent episodes of recurrent 
dislocation of the scapulohumeral joint of the minor upper 
extremity with guarding of movement only at the shoulder 
level or of all arm movements.  Thus, an increased rating 
under Diagnostic Code 5202 is not warranted for either 
shoulder.  

As for whether application of 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca would allow for a higher rating, the Board finds no 
basis for awarding a rating in excess of 10 percent for 
either shoulder in light of the veteran's reported weakness, 
fatigability, and occasional dull pain.  The medical evidence 
suggests that the impact of those factors on the veteran's 
activities appears to be minimal.  His documented limitation 
of motion is minimal, and there is no evidence that the 
veteran experiences periods of "flare-ups" where his 
limitation of motion is worse to due pain, weakness and/or 
fatigability.  Even if he does experience such flare-ups, 
there is no indication whatsoever that his associated 
functional loss in either shoulder during such flare-ups 
warrants more than the 10 percent evaluation currently 
assigned.  In this regard the Board notes that the veteran is 
employed full-time, and has not reported that either 
disability in any way compromises his employment.  Further, 
he reports feeling a dull pain only once per month, but that 
he does not take any medication for discomfort, and there is 
no indication that that medical intervention is otherwise 
necessary.  Considering this evidence, the Board finds that 
each of the currently assigned 10 percent ratings 
appropriately compensates the veteran for any functional loss 
due to pain, weakness and fatigability.  

The Board also finds that the record presents no basis for 
assignment of an additional compensable evaluation for either 
shoulder for a surgical scar.  Although the record documents 
that the veteran has 5-inch surgical scars on each shoulder, 
the record does not contain competent evidence that the 
veteran has a current disability, or persistent or recurrent 
symptoms of disability, related to those scars.  The June 
2000 VA examination noted that neither scar was swollen or 
tender.  There is no indication that either scar is otherwise 
symptomatic.  As such, separate ratings for those scars are 
not warranted.  See Chelte v. Brown, 10 Vet. App. 268, 271-2 
(1997) (an asymptomatic scar disability does not constitute a 
current disability).

For all the foregoing reasons, the Board finds no schedular 
basis for assignment of a rating in excess of 10 percent for 
either service-connected disability.  

Because the Board is charged with considering all regulations 
that are potentially applicable through the assertions and 
issues raised in the record (see Schafrath, 1 Vet. App. 589 
(1991)), the Board also has considered whether the record 
presents a basis for assignment increased ratings in this 
case on an extra-schedular basis under 38 C.F.R. § 
3.321(b)(1).  However, the criteria for invoking the 
procedures set forth in that regulation are not met.  The 
Board acknowledges the veteran's complaints of shoulder pain 
and his contention that he has limited mobility; however, it 
has not been shown by the competent, credible evidence of 
record that either of the veteran's service-connected 
shoulder disabilities, alone, have resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) or necessitated frequent periods 
of hospitalization, or that the disability otherwise presents 
such an exceptional or unusual disability picture as to 
render application of the normal schedular rating criteria 
impractical.  The veteran continues to work and has not 
required any hospitalization for his condition.  Each 10 
percent rating assigned presently assigned contemplates the 
symptoms noted in the record.  In the absence of evidence of 
such factors as those outlined above, the Board is not 
required to refer the claim for compliance with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Under these circumstances, the claims for a rating in excess 
of 10 percent each for right and left shoulder disabilities 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claims, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

A rating in excess of 10 percent for post-operative recurrent 
dislocation of the right shoulder is denied.  

A rating in excess of 10 percent for post-operative recurrent 
dislocation of the left shoulder is denied.  



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

